DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 02/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 was filed after the mailing date of the Non-Final Office Action on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/21/2021.  These drawings are acceptable. The newly accepted drawings resolve the drawing objection seen in the prior Office Action dated 09/21/2021. Therefore, the prior drawing objection is withdrawn.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“wherein the interchangeable bell housing is removable secured to the second end opening of the gooseneck member via at least one fastener securing through the interchangeable bell housing and bottoming out in the gooseneck member,” seen in claims 3, 11 and 16.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via an interchangeable 
“wherein the interchangeable bell housing is removably secured, via clamshell fit, to the second end opening of the gooseneck member, seen in newly amended claim 6.”
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via hook and loop,” seen in newly amended claim 7.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via friction fit,” seen in newly amended claim 8.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via a plurality of magnets,” seen in claim 9.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via an adhesive,” seen in claim 10.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Claim Objections
Applicant’s amendment to claim 16 has resolved the objection to claim 16 seen in the prior office action, therefore the objection to claim 16 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
“wherein the interchangeable bell housing is removable secured to the second end opening of the gooseneck member via at least one fastener securing through the interchangeable bell housing and bottoming out in the gooseneck member,” seen in claims 3, 11 and 16.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via an interchangeable bell housing threaded male portion securing to a 
“wherein the interchangeable bell housing is removably secured, via clamshell fit, to the second end opening of the gooseneck member, seen in newly amended claim 6.”
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via hook and loop,” seen in newly amended claim 7.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via friction fit,” seen in newly amended claim 8.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via a plurality of magnets,” seen in claim 9.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via an adhesive,” seen in claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6 and 11-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 6 requires, “wherein the interchangeable bell housing is removably secured, via clamshell fit, to the second end opening of the gooseneck member.”
The examiner considers it unclear as when is considered to be a clamshell fit with respect to the securement between the interchangeable bell housing and the opening of the gooseneck member.
Newly amended claims 3, 11 and 16 securing the interchangeable bell housing to the second end opening of the gooseneck member, via at least one fastener securing through the interchangeable bell housing and bottoming out in the gooseneck member, it is unclear as what is required by the claim limitation, “bottoming out in the gooseneck member.”
Applicant’s amendments to claim 16 have resolved the prior claim rejection issued under 35 USC 112(b), therefore the claim rejection seen in prior office action issued under 35 USC 112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Phillippe Dubois FR 2933045 A1 (Dubois).
Regarding claim 1, Williams discloses an interchangeable intake assembly (Figs.1-10c and paragraphs [0001-0008] discloses an intake assembly that be used across all Pro Stock class drag racing vehicles such that it is interchangeable between different cars, where the intake manifold is formed from separable interchangeable components), comprising: a base member (112)  being defined by an aperture (passage through base member 112), configured to receive and engage an automobile intake box, the base member being further defined by a perimeter (264, par [0054]) surrounding the aperture and having at least one fastener or aperture (260) configured to receive a fastener dimensioned to avoid disturbing the automobile intake box (par [0054] discloses the sizes and arrangement of the holes 260 depend upon the make and model of the throttle body. As such, the holes 260 and the peripheral surface 264 may be implemented in a wide variety of different configurations, dimensioning the holes according to the throttle body is considered to be synonymous with avoiding disturbing the intake box or throttle body); a gooseneck member (104, 160) fixedly attached to the base member (112, par [0038]), the gooseneck member having a first end opening (168) and a second end opening (164), the 
Williams in paragraph [0039] states various shapes, including but not limited to various curves, bends, and straight portions, may be incorporated into embodiments of the air intake assembly, without limitation, and without deviating beyond the spirit and scope of the present disclosure.
Williams fails to disclose where the interchangeable bell housing has a frustoconical shaped cross section on at least one plane.
Dubois (Fig.2) however discloses an interchangeable bell housing that has a frustoconical shaped cross section on at least one plane.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interchangeable bell housing of Williams such that it forms a converging element having a frustoconical shaped cross section in order to improve the flow rate of the air flow into the duct as discussed by Dubois in lines 84-87 of the provided machine translation.
Regarding the limitation, “an aperture configured to receive and engage an automobile intake box,” the courts have established prior is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987),” as seen in MPEP section 2114 II. Provided Williams discloses a base member (112) with a perimeter section (256) with holes 260 it is considered that interchangeable intake assembly is capable of or configured to receive and engage an automobile intake box.
Regarding claim 2, Williams in view of Dubois disclose the limitations of claim 1 as discussed previously, where Williams further discloses wherein the aperture includes at least one rounded corner (Williams in Figures 10A-10C depicts base member 112 as shaped like an oval where sides of oval form rounded corners).
Regarding claim 3, Williams in view of Dubois disclose the limitations of claim 1 as discussed previously, where Williams further discloses wherein the interchangeable bell housing (108) is removably secured to the second end opening (164) of the gooseneck member (104, 160) via at least one fastener (116) securing through the interchangeable bell housing (108) and bottoming out in the gooseneck member (104, pars [0038, 0041, 0043-
Regarding claims 5-10, Williams in view of Dubois discloses the limitations of claim 1 as discussed previously, Williams fails to disclose: 
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via an interchangeable bell housing threaded male portion securing to a gooseneck member threaded female portion,” seen in newly amended claim 5.
“wherein the interchangeable bell housing is removably secured, via clamshell fit, to the second end opening of the gooseneck member, seen in newly amended claim 6.”
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via hook and loop,” seen in newly amended claim 7.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via friction fit,” seen in newly amended claim 8.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via a plurality of magnets,” seen in claim 9.
“wherein the interchangeable bell housing is removably secured to the second end opening of the gooseneck member via an adhesive,” seen in claim 10.
Williams (pars [0038, 0041, 0043-0044]) discloses use of a fastener (116) for removably securing an interchangeable bell housing (108) to a second end of the gooseneck member end opening (164) of the gooseneck member, where Williams in paragraph [0044] states, “As will be appreciated, the first coupler 116 generally may be fastened to the air duct 104 and the air inlet 108 by way of suitable fasteners, such as hose clamps and the like. In some embodiments, however, the first coupler 116 may be configured to rely on friction alone to maintain airtight seals with the air duct 104 and the air inlet 108,” therefore it is evident that Williams considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the coupler or fastener using a variety of known means for connecting the gooseneck member and the air inlet 108. Further, the disclosed invention does not cite any of the fastening means disclosed in claims 5-10 as critical inventive features. Therefore, the examiner considers it be merely a matter routine optimization for an engineer to pick from one of a variety of possible means for connecting the gooseneck member to the bell housing provided the courts have established prior precedent that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Phillippe Dubois FR 2933045 A1 (Dubois) further in view of Ohira et al. US 20100032220 A1 (Ohira).
Regarding claim 4, Williams in view of Dubois discloses the limitations of claim 1 as discussed previously, 
Williams however does not explicitly disclose where the base member
is further defined by having a generally rectangular shape encompassing the perimeter. 
Ohira (Figs. 13 and14, pars [0071-0073]) however discloses a similarly shaped interchangeably fastened intake assembly with a base member (110b) that is defined by a rectangular aperture configured to receive and engage an automobile intake box (portion 103c of shroud, further base member 110b is considered to be capable of receiving a similar shaped connection on an air-filter box); wherein the base member is further 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the base member of Williams as to be formed in a rectangular shape provided the courts have established prior precedent that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 IV. B.

Regarding claims 11-13, Williams discloses an interchangeable intake assembly (Figs.1-10c and paragraphs [0001-0008] discloses an intake assembly that be used across all Pro Stock class drag racing vehicles such that it is interchangeable between different cars, where the intake manifold is formed from separable interchangeable components), comprising: a gooseneck (104, 160) member fixedly attached within an engine (Abstract, pars [0002,0012] discloses fixedly attaching the air intake to an engine), the gooseneck member having a first end opening (168) and a second end opening (164), the gooseneck member having an interior cavity configured to direct air into an automobile intake airbox from the second end opening to 
Williams fails to disclose where the interchangeable bell housing has a frustoconical shaped cross section on at least one plane.
Dubois (Fig.2) however discloses an interchangeable bell housing that has a frustoconical shaped cross section on at least one plane.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interchangeable bell housing of Williams such that it forms a converging element having a frustoconical shaped cross section in order to improve the flow rate of the air flow into the duct as discussed by Dubois in lines 84-87 of the provided machine translation.
The examiner considers attaching the air assembly of to an engine as discussed in Williams in imply that the air assembly is attached to an engine bay of an automobile. Where the dimensioning of the gooseneck member 104, 160 of Williams is be capable of supporting the interchangeable bell housing to be visible external to an automobile.
However, if it can be argued that Williams fails to disclose that the gooseneck member is fixedly attached within an engine bay of an automobile and is dimensioned to support the interchangeable bell housing to be visible external to an automobile; wherein visible external of the automobile comprises visibility behind a forward intake grille of the automobile.
 Then Ohira (Figure 13) discloses where  a gooseneck member (110) which is fixedly attached with an engine bay in an automobile gooseneck member is depicted as positioned behind or interior to front face 104 and grill 106 such that it is in the attached in an interior region which forms the engine bay, where the inlet portion 110a is dimensioned to include connecting portions 110c, 110d which are capable of supporting the interchangeable bell housing of Williams. In addition, the examiner notes that the interchangeable Frustoconical shaped bell housing of Dubois seen in figure 2 depicts the use of similar fasteners to those seen in Ohira for supporting a bell housing. Where the inlet portion of Ohira is depicted in figure 13 as being visible behind a forward intake grill portion 106, 106a of the automobile (par [0072]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the assembly of Williams in the same manner seen in Ohira such that air can be unobstructed and directed from outside into an air intake assembly, while .

Claims 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Phillippe Dubois FR 2933045 A1 (Dubois), further in view of Ohira et al. US 20100032220 A1 (Ohira), still further in view of Ezaki et al. US 20010013675 A1 (Ezaki).
Regarding claim 14, Williams in view of Dubois disclose the limitations of claim 11 as discussed previously, Williams is silent as the materials used for the base member and the gooseneck member.
Ezaki however discloses a base member (12a) formed from PEEK reinforced with glass fibers (Peek is a known rigid plastic material, and reinforcing plastic with glass fibers is a known technique for enhancing the stiffness or rigidity of the plastic).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to from the base member and gooseneck member of Williams from plastic as disclosed by Ezaki provided such plastic pipes having a two-dimensional or three-dimensional arbitrary shape, for example, when ducts or pipes are to be disposed in a limited space of an automobile, such as an engine room, without the necessity to assemble a plurality of pipe components having simpler shapes, plastic pipe of a unitary structure having a complicatedly bent shape, either two-dimensionally or three-dimensionally, can be provided, which contributes to facilitate an mounting operation of ducts or pipes as discussed in paragraph [0004] of Ezaki.
Regarding claim 16, Williams discloses an interchangeable intake assembly (Figs.1-10c and paragraphs [0001-0008] discloses an intake assembly that be used across all Pro Stock class drag racing vehicles such that it is interchangeable between different cars, where the intake manifold is formed from separable interchangeable components), comprising: a base member (112)  being defined by an aperture (passage through base member 112), configured to receive and engage an automobile intake box, the base member being further defined by a perimeter (264, par [0054]) surrounding the aperture and having two or more fasteners or apertures (260) configured to receive the fasteners dimensioned to avoid disturbing the automobile intake box (par [0054] discloses the sizes and arrangement of the holes 260 and corresponding fasteners depend upon the make and model of the throttle body. As such, the holes 260 and the peripheral surface 264 may be implemented in a wide variety of different configurations, dimensioning the holes according to the throttle body is considered to be synonymous with avoiding disturbing the intake box or throttle body); a gooseneck member (104, 160) fixedly attached to the base member (112, par [0038]), the gooseneck member having a first end opening (168) and a 
the gooseneck member having an interior cavity configured to direct air into the automobile intake box from the second end opening (164) to the first end opening (168) through the interior cavity (pars [0042-0044]); and an interchangeable bell housing (108) removably secured to the second end opening of the gooseneck member(pars [0038, 0041, 0043]) via at least one fastener (116) securing through the interchangeable bell housing (108) and bottoming out in the gooseneck member and the at least one fastener (116) interlocking into the gooseneck member (104, pars [0038, 0041, 0043-0044] disclose where bottom surface of fastener or coupling device 116 interlocks to body of gooseneck member 108) wherein the interchangeable bell housing has a rectangular bell shape to aid in receiving air through the forward automotive intake grill (opening 124 in interchangeable bell housing is depicted as rectangular as seen in Figure 1, pars [0005, 0009, 0036 and 0040]).
Williams in paragraph [0039] states various shapes, including but not limited to various curves, bends, and straight portions, may be incorporated into embodiments of the air intake assembly, without limitation, and without deviating beyond the spirit and scope of the present disclosure
Williams fails to disclose where the interchangeable bell housing has a frustoconical shaped cross section on at least one plane.
Dubois (Fig.2) however discloses an interchangeable bell housing that has a frustoconical shaped cross section on at least one plane.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interchangeable bell housing of Williams such that it forms a converging element having a frustoconical shaped cross section in order to improve the flow rate of the air flow into the duct as discussed by Dubois in lines 84-87 of the provided machine translation.
Williams fails to disclose where the bell housing is configured to receive air through a forward automotive intake grille arranged in front of the interchangeable bell housing such that the interchangeable bell housing is visible through the forward automotive intake grille.
Ohira however discloses where the bell housing is configured to receive air through a forward automotive intake grille arranged in front of the interchangeable bell housing such that the bell housing is visible through the forward automotive intake grille (Figure 13 discloses a gooseneck member 110 where the inlet portion 110a is dimensioned to include connecting portions 110c, 110d which are capable of supporting the interchangeable bell housing of Williams. Where the inlet portion of Ohira is 
it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the assembly of Williams in the same manner seen in Ohira such that air can be unobstructed and directed from outside into an air intake assembly, while also reducing the risk of water entering the engine intake passage as discussed by Ohira in paragraphs [0076-0077].
Williams fails to disclose the base member being formed of a rigid material.
Ezaki however discloses a base member (12a) formed from PEEK reinforced with glass fibers (Peek is a known rigid plastic material, and reinforcing plastic with glass fibers is a known technique for enhancing the stiffness or rigidity of the plastic).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the base member of Williams from a known plastic reinforced material provided such plastic pipes having a two-dimensional or three-dimensional arbitrary shape, for example, when ducts or pipes are to be disposed in a limited space of an automobile, such as an engine room, without the necessity to assemble a plurality of pipe components having simpler shapes, a plastic pipe of a unitary structure having a complicatedly bent shape, either two-
Regarding claims 17-19, Williams in view of Dubois, further in view of Ohira, still further in view of Ezaki disclose the limitations of claim 16 as discussed previously, Williams fails to disclose wherein the base member is further defined by having a generally rectangular shape encompassing the perimeter; wherein the generally rectangular shape is a rhomboid or parallelogram dimensioned to engage existing fasteners or apertures configured to receive fasteners existing in an automobile.
Ohira (Figs. 13 and14, pars [0071-0073]) however discloses a similarly shaped interchangeably fastened intake assembly with a base member (110b) that is defined by a rectangular aperture configured to receive and engage an automobile intake box (portion 103c of shroud, further base member 110b is considered to be capable of receiving a similar shaped connection on an air-filter box); wherein the base member is further defined by having a generally rectangular shape encompassing the perimeter (base member 110b is seen as having a generally rectangular shape, which encompasses the perimeter forming the outer surface); wherein the generally rectangular shape is a rhomboid or parallelogram dimensioned to engage 25Attorney Docket No. 00682.013-PA-USN-Q5A existing fasteners or apertures configured to receive fasteners existing in an automobile (outlet portion 110b is rectangularly 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the base member of Williams as to be formed in a rectangular shape provided the courts have established prior precedent that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 IV. B.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Phillippe Dubois FR 2933045 A1 (Dubois), further in view of Ohira et al. US 20100032220 A1 (Ohira), still further in view of Yoon Geun Cho US 20170072785 A1 (Cho).
Regarding claim 15, Williams in view of Dubois disclose the limitations of claim 11 as discussed previously, Williams is silent as to the materials used for the interchangeable bell housing. 
Cho however discloses an interchangeable bell housing (10, 30) formed of a rigid material (Abstract, pars [0021-0025]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interchangeable bell housing of Williams from a rigid material provided Cho discloses an air duct for a vehicle having rigid and pliable components are formed as a single unit and the reduced number of components may minimize the weight and cost and maximize sealing and vibration-damping features as discussed in paragraphs [0008-0011] of Cho.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Phillippe Dubois FR 2933045 A1 (Dubois), further in view of Ohira et al. US 20100032220 A1 (Ohira), still further in view of Ezaki et al. US 20010013675 A1 (Ezaki), still further in view of Yoon Geun Cho US 20170072785 A1 (Cho).
Regarding claim 20, Williams in view of Dubois further in view of Ohira, still further in view of Ezaki disclose the limitations of claims 16-19 as 
Cho however discloses an interchangeable bell housing (10, 30) formed of a rigid material (Abstract, pars [0021-0025]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interchangeable bell housing of Williams from a rigid material provided Cho discloses an air duct for a vehicle having rigid and pliable components are formed as a single unit and the reduced number of components may minimize the weight and cost and maximize sealing and vibration-damping features as discussed in paragraphs [0008-0011] of Cho.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 of applicant’s remarks applicant argues, “Dubois requires the following additional components to secure to the bell housing of Dubois to the gooseneck members of Williams, Ohira, and/or air intake pipe 30 of Dubois such that the bell housing is in fluid communication with the gooseneck members of Williams, Ohira, and/or air intake pipe 30 of Dubois: movable bonnet 56 of Dubois, in order to secure the bell housing to the air intake pipe 30, 0-ring seals 34 and 50 of Dubois spanning the inner circumference of the inner portion of the the fairing further comprising a cover movable between an open position allowing the positioning of the end of the pipe in the hollow housing, and a closed position closing the upper opening of the housing so as to hold the end of the pipe in position in the hollow housing. Page 2 lines 45-48 The converging member may include an intermediate portion which has a rib extending along the lower edge of the intermediate portion so that it can be inserted into the return bore of the end of the pipe. 
Applicant’s further arguments are addressed solely to newly added claim limitations, where the examiner considers above office action to provide the official response addressed to newly added claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747